                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


LISA BRUNSON,                                     )
                                                  )
          Plaintiff,                              )        NO. 3:20-cv-01056
                                                  )
v.                                                )        JUDGE RICHARDSON
                                                  )
CAPITOL CMG, INC., et al.,                        )
                                                  )
          Defendants.                             )


                           MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant Osinachi Kalu Okoro Egbu’s (“Defendant” or

“Sinach”) Motion to Dismiss (Doc. No. 39 at 1, “Defendant’s Motion”). Defendant’s Motion

moves this Court for “an Order, pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of

Civil Procedure, dismissing the Complaint of Plaintiff Lisa Brunson and all claims asserted

therein.” (Doc. No. 39 at 1). Defendant’s Motion is supported by a memorandum of law (Doc. No.

40).

         As just indicated, Defendant’s Motion actually contains two motions: (i) a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction (“12(b)(2) motion”);

and (ii) a motion to dismiss for failure to state a claim (“12(b)(6) motion”). Plaintiff responded to

Defendant’s Motion, (Doc. No. 43), and also filed “Plaintiff’s Motion to Conduct Jurisdictional

Discovery” (Doc. No. 46, “Plaintiff’s Motion”).

         For the reasons discussed herein, the Court denies Defendant’s Motion with respect to the

12(b)(2) motion—thus mooting Plaintiff’s Motion—and the 12(b)(6) motion will remain pending

for future decision by the Court.



                                                  1

       Case 3:20-cv-01056 Document 47 Filed 07/21/21 Page 1 of 5 PageID #: 783
       In Defendant’s Motion, Defendant alleges that “Plaintiff’s complaint must be dismissed

because Plaintiff not only lacks any copyright interest in her unauthorized derivative version of

Way Maker, but also has infringed Defendants’ copyright interest in the original musical

composition. Plaintiff’s complaint must also be dismissed against Sinach because this Court lacks

personal jurisdiction over Sinach.” Doc. No. 40 at 1. As grounds for its 12(b)(6) motion, Defendant

makes her own arguments in support of dismissal for (alleged) failure to state a claim, while also

noting that she “joins in the motion by Co-Defendants . . . to dismiss Plaintiff’s Complaint pursuant

to [Rule] 12(b)(6).” Doc. No. 40 at 13.

       The Sixth Circuit has concluded that “[t]he requirement that a court have personal

jurisdiction is a due process right that may be waived either explicitly or implicitly. The actions of

the defendant may amount to a legal submission to the jurisdiction of the court.” Gerber v.

Riordan, 649 F.3d 514, 518 (6th Cir. 2011) (citing Days Inn Worldwide, Inc. v. Patel, 445 F.3d

899, 905 (6th Cir. 2006)). “To waive or forfeit a personal jurisdiction defense, a defendant must

give a plaintiff a reasonable expectation that it will defend the suit on the merits or must cause the

court to go to some effort that would be wasted if personal jurisdiction is later found lacking.”

Gerber 649 F.3d at 519 (citing Mobile Anesthesiologists Chi., LLC v. Anesthesia Assocs. of Hous.

Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010)).

       Here, Defendant moves to dismiss on the bases of both lack of personal jurisdiction and

failure to state a claim. As the latter basis implicates the merits, Defendant well may have waived

the right to assert the former basis. See Boulger v. Woods, 306 F. Supp. 3d 985, 996 (S.D. Ohio

2018) (“Parties that choose to litigate a case actively on the merits might surrender the right to

object to the lack of personal jurisdiction.”) (citations omitted). And the Court finds that she has.




                                                  2

    Case 3:20-cv-01056 Document 47 Filed 07/21/21 Page 2 of 5 PageID #: 784
       In Boulger, the defendant raised the defenses of insufficient service of process and lack of

personal jurisdiction in his answer then immediately thereafter filed a motion for judgment on the

pleadings. In evaluating whether the defendant waived his personal jurisdiction claim, the Court

noted that “[a]s pointed out by [the defendant] himself, the Court has no power to render a merits

decision if it lacks personal jurisdiction over the defendant. Therefore, by asking the Court to pass

on the merits, [the defendant] voluntarily submitted to the jurisdiction of the Court.” Boulger, 306

F. Supp. 3d at 996 (citations omitted).

       The reasoning of a case like Boulger is quite sound. The gist of a personal-jurisdiction

challenge is that although a court somewhere may have the power, consistent with applicable state

law and the U.S. Constitution, to adjudicate the plaintiff’s claim(s) against the defendant, the court

in which the plaintiff filed (“forum court”) is not such a court. But if a defendant files an

unconditional request for the forum court to rule on the merits (such as a motion under Rule

12(b)(6)), the defendant is taking the position that the forum court is such a court—thereby waiving

any argument that the forum court is not such a court.

       Here, Defendant has waived her defense of lack of personal jurisdiction by asking the Court

to rule on the merits in the same motion. This Court cannot countenance Defendant asking the

Court simultaneously to find that it lacks jurisdiction—i.e., lacks jurisdiction to rule on the

merits—and to rule on that merits that the complaint should be dismissed pursuant to Rule

12(b)(6). By making the latter request, Defendant has affirmatively invoked the jurisdiction of this

Court and thus can hardly complain about the Court exercising jurisdiction over her person (or

about Plaintiff invoking such jurisdiction).

       Things would be different if Defendant had asserted her 12(b)(6) motion conditionally.

That is, if she had made clear that she was asking the Court to rule in her favor on the merits under



                                                  3

    Case 3:20-cv-01056 Document 47 Filed 07/21/21 Page 3 of 5 PageID #: 785
Rule 12(b)(6) only if the Court found that it did have jurisdiction over her, the Court would not

have found waiver. But Defendant did not in any way indicate that she was asserting the 12(b)(6)

motion only conditionally, i.e., conditioned upon the Court denying her 12(b)(2) motion. This

makes all the difference on the issue of waiver. The Court would not begrudge Defendant

challenging this Court’s personal jurisdiction over her —i.e., asserting that any ruling on the merits

of Plaintiff’s claims against her must come from some other court—while simultaneously asserting

that if (and only if) this Court decides that it does have personal jurisdiction over her (and thus can

rule on the merits of the claims against her), then the Court should rule on the merits in her favor

under Rule 12(b)(6). But Defendant did not do that. Instead, she asserted without any qualification

(unconditionally) that this Court should rule in her favor on the merits under Rule 12(b)(6). Such

an assertion entails an unqualified request for the Court to assert jurisdiction over the claims

against her.

       Indeed, Defendant’s request for an adjudication on the merits predominates here.

Defendant states in the conclusion of her brief in support of Defendant’s Motion that she

“respectfully requests that Plaintiff’s Complaint be dismissed with prejudice under Federal Rules

of Civil Procedure 12(b)(2) and 12(b)(6).” (Doc. No. 40 at 14). But a dismissal for lack of personal

jurisdiction is necessarily a dismissal not on the merits and a dismissal “without prejudice.” See

Intera Corp. v. Henderson, 428 F.3d 605, 620–21 (6th Cir. 2005). So Defendant’s request is not

only flawed in seeking dismissal under Rule 12(b)(2) “with prejudice,” but also further indication

that she is seeking only relief—dismissal on the merits and with prejudice—that is entirely

inconsistent with a challenge to personal jurisdiction. Such challenge is clearly waived here.

       Accordingly, Defendant’s Motion (Doc. No. 39) is DENIED IN PART and DEFERRED

IN PART. Specifically, Defendant’s Motion is (i) denied with respect to its embedded 12(b)(2)



                                                  4

    Case 3:20-cv-01056 Document 47 Filed 07/21/21 Page 4 of 5 PageID #: 786
motion to dismiss for lack of personal jurisdiction, and (ii) deferred with respect to its embedded

12(b)(6) motion to dismiss for failure to state a claim.

       The Court’s denial of the 12(b)(2) motion effectively moots Plaintiff’s Motion (Doc. No.

46), and that motion thus is DENIED as moot.

       IT IS SO ORDERED.


                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                  5

    Case 3:20-cv-01056 Document 47 Filed 07/21/21 Page 5 of 5 PageID #: 787
